IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GEORGE C. STALLWORTH,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2827

JULIE JONES, SECRETARY OF
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed September 9, 2016.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

George C. Stallworth, pro se.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.